Motion for reargument granted; and the reargument having been had, the order of this court entered February 7, 1936, is vacated; the judgment is reversed and a new trial ordered, with costs to abide the event; such new trial, however, to be limited to the question of the extent of the plaintiff’s interest in the proceeds of the policies. Settle order on notice, reversing findings inconsistent with this decision. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ. [See 246 App. Div. 263.]